DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 1/24/2022 has been entered and made of record.
Acknowledgment 
Claims 21, 27 and 34, amended on 1/24/2022, are acknowledged by the examiner.  
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Response to Arguments
Applicant’s arguments with respect to claims 21, 27, 34, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are “a video source” in claim 25, “a buffer” and “a video decoder” in claim 34. 
             Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
              If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-43 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended independent claims 21, 27 and 34 include following claim limitations “for any possible value of the quantized sample value for the color component of the unit, the string of one or more binary values includes: zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value, wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value, plus k, indicates a count of the zero or more bits after the single bit of the second binary symbol value”. There is nowhere for any possible value of the quantized sample value for the color component of the unit, the string of one or more binary values includes: zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value, wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value, plus k, indicates a count of the zero or more bits after the single bit of the second binary symbol value” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 21-43 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. The amended claims 21, 27 and 34 include following limitations “zero or more bits of a first binary symbol value”. It is well known in the art that in the binary system it is required at least 1 bit to represent a binary value.  Hence it is not clear to readers how the first binary symbol value in claims 21, 27 and 34 can be represented with zero bit. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art whether or not the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  As a result, claims 21, 27, 34, and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended claims 21, 27 and 34 include following limitations “zero or more bits of a first binary symbol value”.  It is well known in the art that in the binary system, it is required at least 1 bit to represent a binary value.  It is not clear to readers how the first binary symbol value in claims 21, 27 and 34 can be represented with zero bit. Therefore, claims 21, 27, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended claims 21, 27 and 34 include following limitations “zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value”.  The meaning of these limitations are unclear. First, it is not clear whether the limitation “the zero” in this case represents a number of bits of the first binary symbol value, or a value of one of bits of the first binary symbol value.  It is noted that the claim language indicates that the first binary symbol value can have either zero bit or more bits. If “the zero” refers to the zero bit case, i.e. “zero bits of a first binary symbol value”, hence it is not clear why it is written as “the zero of more bits of the first binary symbol value”. If “the zero” refers to a value of one of the bits of the first binary symbol value, there is insufficient antecedent basis for this limitation in the claims. Therefore, claims 21, 27, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value”.  The meaning of these limitations are also unclear.  In the case where the first binary symbol value has zero bit, which means the first binary symbol value does not any value nor even exist, hence it is not clear how to determine the value of the single bit of a second binary symbol value to be different than the first binary symbol value.  In addition, the claim limitations also indicate that the single bit of a second binary symbol is after the first binary symbol value. Hence it is not clear when the first binary symbol value has zero bit, which means it does not exist, then where should the single bit of a second binary symbol be. Therefore, claims 21, 27, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-23, 25, 27-29, 32, 34-36, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent 10,038,915 B2), (“Joshi”), in view of Sullivan (US Patent Application Publication 2014/0003498 Al), (“Sullivan”).
Regarding claim 21, Joshi meets the claim limitations, as follows:
In a computer system (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], a method (i.e. a method) [Joshi: col. 2, line 22] comprising:
receiving (i.e. receive) [Joshi: col. 1, line 36] a picture ((i.e. receive video data) [Joshi: col. 11, line 18]; (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]); andencoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53], wherein the encoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53] includes encoding a unit of the picture ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a palette mode ((i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]), the unit being encoded in a lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]), and wherein the encoding (encoding) [Joshi: col. 50, line 4] the unit in the palette mode includes ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]; (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. Video encoder 20 also includes a palette-based encoding unit 122 configured to perform various aspects of the palette-based coding techniques described in this disclosure.) [Joshi: col. 34, line 15-18]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]), for an escape mode (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-38] of the palette mode ((i.e. video encoder 20 may encode an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]; (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. When performing implicit escape signaling, video encoder 20 may encode, for a particular sample value of a block, data that represents the additional index to indicate that the additional sample is coded as an escape sample (e.g., a sample that does not have a color value represented in a palette for coding the block). Video encoder 20 may also encode the color value(s) of the escape sample.) [Joshi: col. 16, line 10-16]): determining (i.e. use a QP value associated with the CU of the TU to determine a degree of quantization) [Joshi: col. 40, line 33-34] a unit-level quantization parameter for the unit (i.e. a quantization parameter (QP) value associated with the CU ) [Joshi: col. 38, line 8-9], the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit- level quantization parameter offset for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. video encoder 20 may encode such syntax in another parameter set (e.g., a PPS), in a slice header of a slice that includes the current block, or elsewhere in the bitstream) [Joshi: col. 52, line 67 – col. 53, line 3]);quantizing a sample value ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]) for a color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]); and encoding (encoding) [Joshi: col. 50, line 4] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]) using a kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) of a syntax element (i.e. one or more block-level syntax elements that indicate whether any sample of the block is decoded as an escape sample) [Joshi: col. 4, line 24-25; Fig. 8] that represents the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]), wherein the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) is independent of the unit-level quantization parameter for the unit (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems / standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape) [Joshi: col. 36, line 5-19], and wherein the encoding (encoding) [Joshi: col. 50, line 4] the quantized sample values (i.e. the quantized transform coefficients) [Joshi: col. 13, line 64-65] includes: mapping (i.e. coding map) [Joshi: col. 2, line 21] the quantized sample value (i.e. the quantized transform coefficients) [Joshi: col. 13, line 64-65] for the color component of the unit (i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36] to a string of one or more binary values ((i.e. video encoder 20 may encode (and video decoder 30 may obtain, from an encoded bitstream) an indication of an actual pixel value ( or its quantized version) for a position in map 240 if the pixel value is not included in palettes 244) [Joshi: col. 45, line 63-67]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]), wherein the string of one or more binary values (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23] is a part of the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]), and wherein, for any possible value of the quantized sample value for the color component of the unit (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36], the string of one or more binary values ((i.e. Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) includes: zero or more bits of a first binary symbol value (i.e. a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; after the zero of more bits of the first binary symbol value (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], a single bit of a second binary symbol value different than the first binary symbol value (i.e. the SPoint flag may have a different semantics. For example, an SPoint flag that is equal to one may still indicate that the mode is Value mode, but an SPoint flag that is equal to zero may indicate an Escape mode.) [Joshi: col. 21, line 5-9]; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value (i.e. using 0's followed by a 1 to signal unary/truncated unary codes, or as a prefix of Golomb-Rice or exponential Golomb or concatenated Golomb-Rice and exponential Golomb family of codes) [Joshi: col. 24, line 51-55 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details], plus k ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59] – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details), indicates a count of the zero or more bits after the single bit of the second binary symbol value (((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. video encoder 20 and video decoder 30 may be configured to construct a truncated binary code using a maximum value of a given parameter (e.g., such as the number of new palette entries). Example techniques for truncated binary coding are described in various articles about truncated binary coding, such as in the entry related to truncated binary encoding available via the online encyclopedia "Wikipedia." Similarly, video encoder 20 and video decoder 30 may use truncated unary or exponential Golomb or Golomb-Rice codes to signal and decode the number of new palette entries, based on a maximum possible value of the number of new palette entries) [Joshi: col. 24, line 18-30]; (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41]); and entropy coding (i.e. entropy coding may be applied) [Joshi: col. 2, line 1] the string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]).
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
In a computer system, a method comprising:receiving a picture; and
encoding the picture, wherein the encoding the picture includes encoding a unit of the picture in a palette mode, the unit being encoded in a lossy manner, and wherein the encoding the unit in the palette mode includes, for an escape mode of the palette mode: 
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit- level quantization parameter offset for the unit; quantizing a sample value for a color component of the unit; and encoding the quantized sample value for the color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit, wherein the kth-order Exponential-Golomb binarization is independent of the unit-level quantization parameter for the unit, and wherein the encoding the quantized sample values includes: mapping the quantized sample value for the color component of the unit to a string of one or more binary values, wherein the string of one or more binary values is a part of the kth-order Exponential-Golomb binarization, and wherein, for any possible value of the quantized sample value for the color component of the unit, the string of one or more binary values includes: zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value, wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value, plus k, indicates a count of the zero or more bits after the single bit of the second binary symbol value; and entropy coding the string of one or more binary values.   
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
the unit being encoded in a lossy manner ((i.e.  in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]), 
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit-level quantization parameter offset for the unit (i.e.  the quantizer (570) applies non-uniform, scalar quantization to the frequency domain data with a step size that varies on a frame-by-frame basis, slice-by-slice basis, block-by-block basis or other basis) [Sullivan: para. 0067; Fig. 5]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Sullivan to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Sullivan will enable the system to encode data with a high efficiency video coding in the lossy compression mode [Sullivan: para. 0027]. 

Regarding claim 22, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein the unit is a coding unit in the slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 23, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], the encoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53] further includes encoding a second sample value ((i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the encoding (encoding) [Joshi: col. 50, line 4] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: 
mapping (i.e. palette-based coding map) [Joshi: col. 2, line 21] the second sample value to a string of one or more binary values ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the string is part of a fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]) that depends on sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and 
entropy coding the string of one or more binary values ((i.e. Video encoder 20 may output a bitstream that includes theentropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]).  

Regarding claim 25, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein the picture is received from a video source (i.e. receives a sequence of source video pictures) [Li: col. 7, line 20-23; Fig. 9] configured to produce a video sequence of a screen capture content (i.e. in applications like remote desktop, collaborative work and wireless display, computer generated screen content may be the dominant content to be compressed. This type of content tends to have discrete-tone and feature sharp lines, and high contrast object boundaries. The assumption of continuous-tone and smoothness may no longer apply, and thus, traditional video coding techniques may be inefficient ways to compress the content. This disclosure describes palette-based coding, which may be particularly suitable for screen generated content coding (e.g., screen content coding (SCC)). The techniques for palette-based coding of video data may be used with one or more other coding techniques, such as techniques for inter- or intra-predictive coding) [Joshi: col. 4, line 53-66], the video sequence comprising the picture (i.e. In HEVC and other video coding standards, a video sequence typically includes a series of pictures. Pictures may also be referred to as "frames.") [Joshi: col. 12, line 21-23].

Regarding claim 27, Joshi meets the claim limitations, as follows:
One or more non-transitory computer-readable media having stored thereon ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]) encoded data for a picture ((i.e. obtain, from an encoded bitstream) [Joshi: col. 5, line 44-45]; (i.e. receive video data) [Joshi: col. 11, line 18]), the encoded data (i.e.  an encoded bitstream) [Joshi: col. 5, line 45] including a syntax element ((i.e. FIG. 8 is a flowchart illustrating an example process for decoding a block of video data based on one or more block-level syntax elements that indicate whether any sample of the block is decoded as an escape sample) [Joshi: col. 4, line 23-25]; (i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) that represents a quantized sample value for a color component of a unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) of the picture ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. an encoded representation of a picture) [Joshi: col. 10, line 32]), the unit having been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossy manner ((i.e. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 12-14]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35], the encoded data (i.e.  an encoded bitstream) [Joshi: col. 5, line 45] being organized (i.e.  Video encoder 20 may output the entropy-encoded syntax elements in a bitstream) [Joshi: col. 14, line 1-2] to facilitate decoding of the picture by operations (i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33] comprising decoding (decoding) [Joshi: col. 52, line 1] the unit in a palette mode ((i.e. perform palette-based decoding when a palette-based encoding mode is selected) [Joshi: col. 36, line 20-22]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), including, for an escape mode of the palette mode (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]:
determining (i.e. use a QP value associated with the CU of the TU to determine a degree of quantization) [Joshi: col. 40, line 33-34] a unit-level quantization parameter for the unit (i.e. a quantization parameter (QP) value associated with the CU ) [Joshi: col. 38, line 8-9], the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit- level quantization parameter offset for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. video encoder 20 may encode such syntax in another parameter set (e.g., a PPS), in a slice header of a slice that includes the current block, or elsewhere in the bitstream) [Joshi: col. 52, line 67 – col. 53, line 3]); decoding ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]) using a kth order Exponential-Golomb ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word) [Joshi: col. 30, line 58]) binarization of the syntax element ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) without any parsing dependency on the unit-level (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems/standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape.) [Joshi: col. 36, line 5-19] quantization parameter for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample and without decoding other syntax elements for the block (e.g., other than the color value(s) associated with the escape sample)) [Joshi: col. 51, line 45-49], including ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample) [Joshi: col. 51, line 45-46]): determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) by invoking a kth order Exponential-Golomb binarization process ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) for the quantized sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37] (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the kth order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]), and wherein, for any possible value of the quantized sample value for the color component of the unit (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36], the string of one or more binary values ((i.e. Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) includes: zero or more bits of a first binary symbol value (i.e. a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; after the zero of more bits of the first binary symbol value (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], a single bit of a second binary symbol value different than the first binary symbol value (i.e. the SPoint flag may have a different semantics. For example, an SPoint flag that is equal to one may still indicate that the mode is Value mode, but an SPoint flag that is equal to zero may indicate an Escape mode.) [Joshi: col. 21, line 5-9]; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value (i.e. using 0's followed by a 1 to signal unary/truncated unary codes, or as a prefix of Golomb-Rice or exponential Golomb or concatenated Golomb-Rice and exponential Golomb family of codes) [Joshi: col. 24, line 51-55 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details], plus k ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]), indicates a count of the zero or more bits after the single bit of the second binary symbol value (((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]; (i.e. video encoder 20 and video decoder 30 may be configured to construct a truncated binary code using a maximum value of a given parameter (e.g., such as the number of new palette entries). Example techniques for truncated binary coding are described in various articles about truncated binary coding, such as in the entry related to truncated binary encoding available via the online encyclopedia "Wikipedia." Similarly, video encoder 20 and video decoder 30 may use truncated unary or exponential Golomb or Golomb-Rice codes to signal and decode the number of new palette entries, based on a maximum possible value of the number of new palette entries) [Joshi: col. 24, line 18-30]; (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41]); andinverse quantizing the quantized sample value ((i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU.) [Joshi: col. 14, line 35-37]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
One or more non-transitory computer-readable media having stored thereon encoded data for a picture, the encoded data including a syntax element that represents a quantized sample value for a color component of a unit of the picture, the unit having been encoded in a lossy manner, the encoded data being organized to facilitate decoding of the picture by operations comprising decoding the unit in a palette mode, including, for an escape mode of the palette mode:
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit- level quantization parameter offset for the unit;  decoding the quantized sample value for the color component of the unit using a kth order Exponential-Golomb binarization of the syntax element without any parsing dependency on the unit-level quantization parameter for the unit, including: determining the kth-order Exponential-Golomb binarization by invoking a kth order Exponential-Golomb binarization process; and entropy decoding a string of one or more binary values for the quantized sample value for the color component of the unit, wherein the entropy decoding uses the kth order Exponential-Golomb binarization, and wherein, for any possible value of the quantized sample value for the color component of the unit, the string of one or more binary values includes: zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value, wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value, plus k, indicates a count of the zero or more bits after the single bit of the second binary symbol value; and inverse quantizing the quantized sample value for the color component of the unit.   
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
the unit being encoded in a lossy manner ((i.e.  in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  [0069] Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]), 
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit-level quantization parameter offset for the unit (i.e.  the quantizer (570) applies non-uniform, scalar quantization to the frequency domain data with a step size that varies on a frame-by-frame basis, slice-by-slice basis, block-by-block basis or other basis) [Sullivan: para. 0067; Fig. 5]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Sullivan to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Sullivan will enable the system to encode data with a high efficiency video coding in the lossy compression mode [Sullivan: para. 0027]. 

Regarding claim 28, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the unit is a coding unit in the slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 29, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the operations further include decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second sample value (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the decoding (decoding) [Joshi: col. 52, line 1] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] a fixed-length binarization ((i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]; (i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]) that depends on a sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second string of one or more binary values for the second sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]).  

Regarding claim 32, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67]. 

Regarding claim 34, Joshi meets the claim limitations, as follows:
A computer system comprising a processor (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1] and memory that implement a video decoder system (i.e. video decoder 30 includes an entropy decoding unit 150, video data memory 151) [Joshi: col. 39, line 24-25; Fig. 3], the video decoder system (i.e. video decoder 30) [Joshi: col. 39, line 24; Fig. 3] comprising: a buffer ((i.e. a decoded picture buffer) [Joshi: col. 34, line 10]; (i.e. video data memory) [Joshi: col. 34, line 6]) configured to receive encoded data for a picture ((i.e. Video data memory 101 may store video data to be encoded by the components of video encoder 20) [Joshi: col. 34, line 21-22]; (i.e. Decoded picture buffer 116 25 may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes) [Joshi: col. 34, line 24-27]; (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. an encoded representation of a picture) [Joshi: col. 10, line 32]); and a video decoder (i.e. video decoder 30) [Joshi: col. 39, line 24; Fig. 3] configured to decode the picture with operations (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]  that include decoding a unit of the picture ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a palette mode ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65];  (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]), the unit having been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a lossy manner ((i.e. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 12-14]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]), wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit in a palette mode ((i.e. perform palette-based decoding when a palette-based encoding mode is selected) [Joshi: col. 36, line 20-22]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), includes, for an escape mode of the palette mode (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]: 
determining (i.e. use a QP value associated with the CU of the TU to determine a degree of quantization) [Joshi: col. 40, line 33-34] a unit-level quantization parameter for the unit (i.e. a quantization parameter (QP) value associated with the CU ) [Joshi: col. 38, line 8-9], the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit- level quantization parameter offset for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; [Joshi: col. 53, line 33-36]; (i.e. Prediction processing unit 152, inverse quantization unit 154, inverse transform processing unit 156, reconstruction unit 158, and filter unit 160 may generate decoded video data based on the syntax elements extracted from the bitstream. The NAL units of the bitstream may include coded slice NAL units. As part of decoding the bitstream, entropy decoding unit 150 may extract and entropy decode syntax elements from the coded slice NAL units. Each of the coded slices may include a slice header and slice data. The slice header may contain syntax elements pertaining to a slice. The syntax elements in the slice header may include a syntax element that identifies a PPS associated with a picture that contains the slice) [Joshi: col. 40, line 9 – 21]; (i.e. video decoder 30 may decode such syntax from another parameter set (e.g., a PPS), from a slice header of a slice that includes the current block, or elsewhere in the bitstream));decoding ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) using a kth order Exponential-Golomb ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word) [Joshi: col. 30, line 58]) binarization of the syntax element ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) without any parsing dependency on the unit-level (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems/standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape.) [Joshi: col. 36, line 5-19] quantization parameter for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample and without decoding other syntax elements for the block (e.g., other than the color value(s) associated with the escape sample)) [Joshi: col. 51, line 45-49], including ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample) [Joshi: col. 51, line 45-46]): determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) by invoking a kth order Exponential-Golomb binarization process ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) for the quantized sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the kth order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) , and wherein, for any possible value of the quantized sample value for the color component of the unit (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36], the string of one or more binary values ((i.e. Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) includes: zero or more bits of a first binary symbol value (i.e. a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 2-6]; after the zero of more bits of the first binary symbol value (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], a single bit of a second binary symbol value different than the first binary symbol value (i.e. the SPoint flag may have a different semantics. For example, an SPoint flag that is equal to one may still indicate that the mode is Value mode, but an SPoint flag that is equal to zero may indicate an Escape mode.) [Joshi: col. 21, line 5-9]; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value (i.e. using 0's followed by a 1 to signal unary/truncated unary codes, or as a prefix of Golomb-Rice or exponential Golomb or concatenated Golomb-Rice and exponential Golomb family of codes) [Joshi: col. 24, line 51-55 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data) [Joshi: col. 14, line 4-6], wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details], plus k ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]), indicates a count of the zero or more bits after the single bit of the second binary symbol value (((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26 – Note: Please prefer to the kth order Exp-Golomb coding techniques for more details]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]; (i.e. video encoder 20 and video decoder 30 may be configured to construct a truncated binary code using a maximum value of a given parameter (e.g., such as the number of new palette entries). Example techniques for truncated binary coding are described in various articles about truncated binary coding, such as in the entry related to truncated binary encoding available via the online encyclopedia "Wikipedia." Similarly, video encoder 20 and video decoder 30 may use truncated unary or exponential Golomb or Golomb-Rice codes to signal and decode the number of new palette entries, based on a maximum possible value of the number of new palette entries) [Joshi: col. 24, line 18-30]; (i.e. In case of the truncated exponential Golomb or Golomb-Rice codes, video encoder 20 and video decoder 30 may be configured to reduce the length of the prefix for the interval that contains the maximum value by one. Thus, video encoder 20 and video decoder 30 may be configured to change the prefix from 000 ... 001 to 000 ... 000. Similarly, video encoder 20 and video decoder 30 may be configured to reduce the number of suffix bits in the binarization method) [Joshi: col. 24, line 33-41]); and inverse quantizing the quantized sample value ((i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU.) [Joshi: col. 14, line 35-37]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
A computer system comprising a processor and memory that implement a video decoder system, the video decoder system comprising: a buffer configured to receive encoded data for a picture; and a video decoder configured to decode the picture with operations that include decoding a unit of the picture in a palette mode, the unit having been encoded in a lossy manner, wherein the decoding the unit in the palette mode includes, for an escape mode of the palette mode:
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being based at least in part on a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit-level quantization parameter offset for the unit;  decoding a quantized sample value for a color component of the unit using a kth order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit without any parsing dependency on the unit-level quantization parameter for the unit, including:  Page 5 of 7KBR:iar 04/15/20 357557-US-CNTFILED VIA EFS ON APRIL 15, 2020 Attorney Reference Number 3382-94999-09 determining the kth-order Exponential-Golomb binarization by invoking a kth order Exponential-Golomb binarization process; and entropy decoding a string of one or more binary values for the quantized sample value for the color component of the unit, wherein the entropy decoding uses the kth order Exponential-Golomb binarization, and wherein, for any possible value of the quantized sample value for the color component of the unit, the string of one or more binary values includes: zero or more bits of a first binary symbol value; after the zero of more bits of the first binary symbol value, a single bit of a second binary symbol value different than the first binary symbol value; and after the single bit of the second binary symbol value, zero or more bits of the first binary symbol value and/or the second binary symbol value, wherein a count of the zero or more bits of the first binary symbol value before the single bit of the second binary symbol value, plus k, indicates a count of the zero or more bits after the single bit of the second binary symbol value; andinverse quantizing the quantized sample value for the color component of the unit.     
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
the unit being encoded in a lossy manner ((i.e.  in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]), 
determining a unit-level quantization parameter for the unit, the unit-level quantization parameter being indicated at least in part by a picture-level quantization parameter for the picture, a slice-level quantization parameter offset for a slice of the picture, and a unit-level quantization parameter offset for the unit (i.e. the quantizer (570) applies non-uniform, scalar quantization to the frequency domain data with a step size that varies on a frame-by-frame basis, slice-by-slice basis, block-by-block basis or other basis) [Sullivan: para. 0067; Fig. 5]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Sullivan to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Sullivan will enable the system to encode data with a high efficiency video coding in the lossy compression mode [Sullivan: para. 0027]. 

Regarding claim 35, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the unit is a coding unit in the slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 36, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the operations further include decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second sample value (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the decoding (decoding) [Joshi: col. 52, line 1] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] a fixed-length binarization ((i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]; (i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]) that depends on a sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second string of one or more binary values for the second sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]).

Regarding claim 39, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1],wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67]. 

Regarding claim 41, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 34, wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the unit-level quantization parameter for the unit is for the color component of the unit (i.e. For some codec standards and formats, an encoder can set different values of QP for a luma component and chroma components. In this way, the encoder can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components.) [Sullivan: para. 0006; Figs. 7a-9], and wherein a different color component of the unit has a different unit-level quantization parameter (i.e.  In summary, the detailed description presents innovations in control and use of chroma quantization parameter ("QP") values that depend on luma QP values. More generally, the innovations relate to control and use of QP values for a secondary color component (e.g., a chroma component) that depend on QP values for a primary color component) [Sullivan: para. 0007; Figs. 7a-9] based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component (i.e.  offset. The chroma QP offset indicates a difference from a luma QP value, which is signaled elsewhere. A picture-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a picture. A slice-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a slice, which is part of a picture, in addition to a picture-level chroma QP offset. When the control parameter for deblock filtering is derived, the chroma QP offset that is considered can be specified with a only picture-level chroma QP offset to simplify implementation of the adaptive deblock filtering, even when a combination of picture-level and slice-level chroma QP offsets has been used for rate control purposes, and such slice-level chroma QP offsets are available to an encoder and decoder. The encoder outputs at least part of a bitstream or bitstream portion including the encoded video, potentially including both picture-level chroma QP offsets and slice-level chroma QP offsets.) [Sullivan: para. 0008; Figs, 7a-9].

Therefore, the combination of Joshi with Sullivan will enable the system can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components [Sullivan: para. 0006]. 

Regarding claim 42, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the unit-level quantization parameter for the unit is for the color component of the unit (i.e. For some codec standards and formats, an encoder can set different values of QP for a luma component and chroma components. In this way, the encoder can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components.) [Sullivan: para. 0006; Figs. 7a-9], and wherein a different color component of the unit has a different unit-level quantization parameter (i.e.  In summary, the detailed description presents innovations in control and use of chroma quantization parameter ("QP") values that depend on luma QP values. More generally, the innovations relate to control and use of QP values for a secondary color component (e.g., a chroma component) that depend on QP values for a primary color component) [Sullivan: para. 0007; Figs. 7a-9] based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component (i.e.  offset. The chroma QP offset indicates a difference from a luma QP value, which is signaled elsewhere. A picture-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a picture. A slice-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a slice, which is part of a picture, in addition to a picture-level chroma QP offset. When the control parameter for deblock filtering is derived, the chroma QP offset that is considered can be specified with a only picture-level chroma QP offset to simplify implementation of the adaptive deblock filtering, even when a combination of picture-level and slice-level chroma QP offsets has been used for rate control purposes, and such slice-level chroma QP offsets are available to an encoder and decoder. The encoder outputs at least part of a bitstream or bitstream portion including the encoded video, potentially including both picture-level chroma QP offsets and slice-level chroma QP offsets.) [Sullivan: para. 0008; Figs, 7a-9].

Therefore, the combination of Joshi with Sullivan will enable the system can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components [Sullivan: para. 0006]. 

Regarding claim 43, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 (i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53], wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 27, wherein the unit-level quantization parameter for the unit is for the color component of the unit, and wherein a different color component of the unit has a different unit-level quantization parameter based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component.
However, in the same field of endeavor Sullivan further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the unit-level quantization parameter for the unit is for the color component of the unit (i.e. For some codec standards and formats, an encoder can set different values of QP for a luma component and chroma components. In this way, the encoder can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components.) [Sullivan: para. 0006; Figs. 7a-9], and wherein a different color component of the unit has a different unit-level quantization parameter (i.e.  In summary, the detailed description presents innovations in control and use of chroma quantization parameter ("QP") values that depend on luma QP values. More generally, the innovations relate to control and use of QP values for a secondary color component (e.g., a chroma component) that depend on QP values for a primary color component) [Sullivan: para. 0007; Figs. 7a-9] based at least in part on a picture-level quantization parameter offset for the different color component and/or a different slice-level quantization parameter offset for the different color component (i.e.  offset. The chroma QP offset indicates a difference from a luma QP value, which is signaled elsewhere. A picture-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a picture. A slice-level chroma QP offset can be used to specify a difference for chroma QP value that applies for a slice, which is part of a picture, in addition to a picture-level chroma QP offset. When the control parameter for deblock filtering is derived, the chroma QP offset that is considered can be specified with a only picture-level chroma QP offset to simplify implementation of the adaptive deblock filtering, even when a combination of picture-level and slice-level chroma QP offsets has been used for rate control purposes, and such slice-level chroma QP offsets are available to an encoder and decoder. The encoder outputs at least part of a bitstream or bitstream portion including the encoded video, potentially including both picture-level chroma QP offsets and slice-level chroma QP offsets.) [Sullivan: para. 0008; Figs, 7a-9].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Sullivan to encode different QPs for different colors in the lossy compression mode.  
Therefore, the combination of Joshi with Sullivan will enable the system can control how quantization is performed for different color components, and thereby regulate quality and bitrate between components [Sullivan: para. 0006]. 

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent 10,038,915 B2), (“Joshi”), in view of Sullivan (US Patent Application Publication 2014/0003498 Al), (“Sullivan”), in view of Powell (US Patent 6,292,194 B1), (“Powell”).

Regarding claim 26, Joshi and Sullivan meet the claim limitations as set forth in claim 21.
Joshi and Sullivan further meet the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67], and wherein the other syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65])  a result of determining whether the unit is encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35]; (i.e.  in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]).  
Joshi and Sullivan do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein another syntax element indicates whether transform and quantization are bypassed for the unit, and wherein the other syntax element indicates a result of determining whether the unit is encoded in a lossless manner or the lossy manner.    
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit is encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Sullivan with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi and Sullivan with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Regarding claim 33, Joshi and Sullivan meet the claim limitations as set forth in claim 32.
Joshi and Sullivan further meet the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) further includes (i.e. entropy decoding) [Joshi: col. 39, line 25], based on the other syntax element ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]), determining whether the unit has been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] ; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]; (i.e. in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]).  
Joshi and Sullivan do not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 32, wherein the decoding the unit further includes, based on the other syntax element, determining whether the unit has been encoded in a lossless manner or the lossy manner.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit has been encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Sullivan with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi and Sullivan with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Regarding claim 40, Joshi and Sullivan meet the claim limitations as set forth in claim 39.
Joshi and Sullivan further meet the claim limitations as follow.
The computer system of claim 39 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit further includes ((i.e. entropy decoding) [Joshi: col. 39, line 25]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), based on the other syntax element ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]), determining whether the unit has been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35]; (i.e.  in lossy compression) [Sullivan: para. 0066; Fig. 5]; (i.e.  Quantization and other lossy processing can result in visible lines at boundaries between blocks or sub-blocks of a frame) [Sullivan: para. 0069]).  
Joshi and Sullivan do not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 39, wherein the decoding the unit further includes, based on the other syntax element, determining whether the unit has been encoded in a lossless manner or the lossy manner.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit has been encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Sullivan with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi and Sullivan with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Claims 24, 30-31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent 10,038,915 B2), (“Joshi”), in view of Sullivan (US Patent Application Publication 2014/0003498 Al), (“Sullivan”), in view of Powell (US Patent 6,292,194 B1), (“Powell”), in view of Liu et al. (US Patent 10,230,983 B2), (“Liu”).

Regarding claim 24, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein k is pre-determined.  
Joshi, Sullivan and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi, Sullivan, and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi, Sullivan, and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 30, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein k is pre-determined.  
Joshi, Sullivan, and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 27, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi, , Sullivan and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi, Sullivan, and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 31, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein k is 3.  
Joshi, Sullivan, and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 27, wherein k is 3.  
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is 3 (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi, Sullivan, and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi, Sullivan, and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 37, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. source device) [Joshi: col. 10, line 5; Fig. 1], wherein k is pre-determined.  
Joshi, Sullivan, and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 34, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi, Sullivan, and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi, Sullivan, and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 38, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. source device) [Joshi: col. 10, line 5; Fig. 1], wherein k is 3.  
Joshi, Sullivan, and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 34, wherein k is 3. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is 3 (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi, Sullivan, and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi, Sullivan, and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code.                                 


Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications